UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-1828


GRETCHEN ALEXANDER, on behalf of herself and on behalf of
all others similarly situated,

                Plaintiff – Appellant,

          v.

PELLA CORPORATION, an Iowa corporation,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(2:14-cv-00540-DCN, 2:14-mn-00001-DCN, 1:06-cv-04481)


Submitted:   April 29, 2016                   Decided:   May 5, 2016


Before SHEDD and AGEE, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Daniel K. Bryson, WHITFIELD BRYSON & MASON LLP, Raleigh, North
Carolina; Gary Edward Mason, WHITFIELD BRYSON & MASON, LLP,
Washington, D.C., for Appellant. Michael T. Cole, NELSON MULLINS
RILEY & SCARBOROUGH, LLP, Charleston, South Carolina; John P.
Mandler, Aaron D. Van Oort, Nicholas J. Nelson, FAEGRE BAKER
DANIELS, LLP, Minneapolis, Minnesota, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
 PER CURIAM:

       Gretchen    Alexander        appeals          the   district        court’s    orders

dismissing her civil suit as untimely and denying her Fed. R.

Civ.    P.     59(e)     motion     to     reconsider          and      vacate    judgment.

Alexander’s suit was part of the multidistrict litigation (MDL)

involving      windows        manufactured       by    Pella      Corporation      (Pella).

Alexander      chose     to    litigate    her        claims      individually       while   a

class   action     against       Pella    was    pending.            The   district    court

dismissed      Alexander’s        claims        as     barred      by      the   applicable

statutes     of   limitations.           Alexander         then    filed    a    motion   for

reconsideration seeking to have her judgment vacated so that she

could consolidate her case with the main case proceeding in the

MDL,    Saltzman    v.    Pella     Corp.,       2:14-mn-00001-DCN           (D.S.C.)     and

amend the Saltzman complaint to add claims that would relate

back and avoid the timeliness issues of her own complaint.                                The

district court denied the motion for reconsideration.                                Finding

no error, we affirm.

       This court generally reviews de novo the district court’s

grant of a motion to dismiss on statute of limitations grounds.

Cruz v. Maypa, 773 F.3d 138, 143 (4th Cir. 2014).                            We review the

denial of a Rule 59(e) motion for abuse of discretion.                               Mayfield

v. Nat’l Ass’n for Stock Car Auto Racing, Inc., 674 F.3d 369, 378

(4th    Cir.    2012).         Alexander     argues        that    the     district    court

should have tolled the statute of limitations as it applied to

                                             2
her claims so that they could be deemed timely when consolidated

with Saltzman;            that    the    court       erred    in    determining      that     the

Saltzman          plaintiffs      abandoned          their     Architect       and    Designer

Series       claims;      and    that    the    court    erred       in     determining      that

Pella would not suffer undue prejudice if the motion to amend

were       granted.        Pella     contends         that    loss     of    an    affirmative

defense constitutes undue prejudice and that, further, it would

be prejudicial to Pella to have Alexander avoid the judgment

dismissing her claims after the suit had been adjudicated, and

that the court did not err in determining that Alexander was not

an absent class member.

       We     have     reviewed         the    briefs        and    record     and    find     no

reversible error.               Accordingly, we affirm for the reasons stated

by     the    district          court.         Alexander       v.     Pella       Corp.,     Nos.

2:14-cv-00540-DCN,               2:14-mn-00001-DCN,                1:06-cv-04481       (D.S.C.

Apr. 21       &    July   20,     2015). *       We    dispense       with    oral    argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                                      AFFIRMED



       *
       We note that the district court’s order denying the Rule
59(e) motion relied upon its reasons stated in its July 9, 2015
order filed in Saltzman.      We have reviewed that order in
considering this appeal.



                                                 3